Citation Nr: 1733279	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include scoliosis, L5 spondylolysis, and degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a back disorder.

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a back disorder.

4.  Entitlement to service connection for headaches, to include as secondary to a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.E.G., Sr.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 19, 1987, to June 24, 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2012, the Board remanded the matter to afford the Veteran the opportunity to appear at a Board hearing.  In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the record.  

In November 2013 and August 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional private medical records have been associated with the claims file since the April 2017 supplemental statement of the case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following the August 2016 Board remand, a VA medical opinion was obtained in September 2016.  The examiner indicated that scoliosis was a congenital disorder.  
She also reiterated her June 2014 VA medical opinion that the Veteran's 1987 diagnosis of scoliosis during service was an incidental finding which did not require treatment in 1987 nor subsequently through the years.  However, the examiner did not clearly indicate whether the Veteran's scoliosis is a congenital disease or defect.  Moreover, she did not address whether there was a superimposed disease or injury that occurred during service.  

In addition, the examiner indicated that spondylolysis, degenerative joint disease, and degenerative disc disease of the lumbar spine were not congenital conditions.  She opined that the disorders were less likely than not due to or the result of the Veteran's military service.  However, the examiner did not adequately address whether the Veteran's spondylolysis, degenerative joint disease, and degenerative disc disease of the lumbar spine clearly and unmistakably preexisted service.  Moreover, in support of her opinion regarding direct service connection, the examiner attributed the Veteran's spondylolysis, degenerative joint disease, and degenerative disc disease of the lumbar spine to age-related changes, an extensive history of tobacco use, and a history of employment in a physically demanding occupation from 1994 to 2005.  Notably, however, the Veteran's June 1987 in-service diagnosis of spondylolysis pre-dated any post-service employment in physically strenuous occupations.  Moreover, the Board notes that the Veteran was 19 years old at the time of the diagnosis.
For these reasons, the Board finds that a remand is necessary in order to clarify the nature and etiology of the Veteran's current back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also finds that the issues of entitlement to service connection for shoulder and headache disorders are inextricably intertwined with the Veteran's claim for service connection for a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Furthermore, the Board notes that the Veteran submitted incomplete authorization forms for VA to obtain private treatment records from Dr. J.G. (initials used to protect privacy), SXR Medical Evaluations, and the Family Medical Center.  See August 2014 authorizations for release.  On remand, the AOJ should afford the Veteran an additional opportunity to submit complete authorization forms to obtain any outstanding private medical records.  

Lastly, the Board notes that additional private medical records were obtained by VA since the April 2017 supplemental statement of the case (SSOC).  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  A specific request should be made for authorization to obtain records from the Family Medical Center, SXR Medical Evaluations, and Dr. J.G.  See August 2014 authorizations for release (authorization forms were incomplete).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's back disorders.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders, to include specifically indicating whether the Veteran has: (a) scoliosis; (b) spondylolysis; and (c) degenerative joint and disc disease of the lumbar spine.  
 
For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease. 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For each current back disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service.

(b)  For each current back disorder that is a congenital disease or not a congenital defect, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service.  If the evidence reflects such an increase, the examiner should indicate whether the increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(c)  If the examiner determines that the back disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service to include any symptomatology therein. 

In rendering his or her opinion, the examiner should specifically reference the pertinent evidence of record as set forth in detail in the Board's August 2016 remand, including service treatment records noting back pain following a May 1987 fall and the December 2009 letter from the Veteran's private physician.   

(The term "clear and unmistakable" means that the evidence is undebatable.)  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion addressing the other service connection claims on appeal (claimed as secondary to a back disorder).  

5.  The AOJ should then readjudicate the claims, considering all the evidence of record.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

